348 S.W.3d 184 (2011)
STATE of Missouri, Respondent,
v.
Vincent C. HENDERSON, Appellant.
No. ED 95747.
Missouri Court of Appeals, Eastern District, Division One.
September 20, 2011.
Emmett D. Queener, Columbia, MO, for appellant.
Chris Koster, Evan J. Buchheim, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
On August 12, 2010, following a trial by jury, Vincent Henderson ("Defendant") was found guilty of assault in the first degree and armed criminal action for the shooting of William Spears ("Victim"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the *185 parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).